 1
 2
 3
 4
 5
 6
                                     UNITED STATES DISTRICT COURT
 7
                                             DISTRICT OF NEVADA
 8
 9   JOSEPH ANTONETTI,                     )                             3:16-cv-00396-MMD-WGC
                                           )
10                Plaintiff,               )                                       ORDER
                                           )
11           vs.                           )                                   Re: ECF No. 50
                                           )
12   E.K. MCDANIELS, et al.,               )
                                           )
13                Defendants.              )
     ______________________________________)
14
15           Before the court is Plaintiff’s Motion for Appointment of Counsel (ECF No. 50). Plaintiff’s
16   motion claims that (1) Plaintiff is unable to adequately pursue discovery and/or motion the court because
17   he was sent to New Mexico Department of Prisons where he can only send out two letters a week,
18   (2) Plaintiff has no access to law library or access to any Nevada or 9th Circuit case law, (3) Plaintiff is
19   unable to read anything cited by the court or Attorney General’s Office, and (4) Plaintiff is unable to
20   argue or prepare motions, determine rights, and research. (Id.) Plaintiff further states that “New Mexico
21   only provides (2) two pieces of paper a week and does not provide supplies for legal work.” (Id. at 2.)
22           A litigant in a civil rights action does not have a Sixth Amendment right to appointed counsel.
23   Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). The United States Supreme Court has
24   generally stated that although Congress provided relief for violation of one’s civil rights under 42 U.S.C.
25   § 1983, the right to access to the courts is only a right to bring complaints to federal court and not a right
26   to discover such claims or even to litigate them effectively once filed with a court. Lewis v. Casey, 518
27   U.S. 343, 354-355 (1996).
28   ///
 1              In very limited circumstances, federal courts are empowered to request an attorney to represent
 2   an indigent civil litigant. The circumstances in which a court will grant such a request, however, are
 3   exceedingly rare, and the court will grant the request under only extraordinary circumstances. United
 4   States v. 30.64 Acres of Land, 795 F.2d 796, 799-800 (9th Cir. 1986); Wilborn v. Escalderon, 789 F.2d
 5   1328, 1331 (9th Cir. 1986).
 6              A finding of such exceptional or extraordinary circumstances requires that the court evaluate both
 7   the likelihood of Plaintiff’s success on the merits and the pro se litigant's ability to articulate his claims
 8   in light of the complexity of the legal issues involved. Neither factor is controlling; both must be viewed
 9   together in making the finding. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991), citing Wilborn,
10   supra, 789 F.2d at 1331. Plaintiff has shown an ability to articulate his claims in this case and many
11   others.1
12              In the matter of a case's complexity, the Ninth Circuit in Wilborn noted that:
13                    If all that was required to establish successfully the complexity of the
14                    relevant issues was a demonstration of the need for development of
                      further facts, practically all cases would involve complex legal issues.
15                    Thus, although Wilborn may have found it difficult to articulate his
                      claims pro se, he has neither demonstrated a likelihood of success on the
16                    merits nor shown that the complexity of the issues involved was
                      sufficient to require designation of counsel.
17              The Ninth Circuit therefore affirmed the District Court's exercise of discretion in denying the
18   request for appointment of counsel because the Plaintiff failed to establish the case was complex as to
19   facts or law. 789 F.2d at 1331.
20              Despite Plaintiff having asserted multiple claims against a broad range of officials and employees
21   of the Nevada Department of Corrections, the substantive claims involved in this action are not
22   unduly complex. Plaintiff’s First Amended Complaint was allowed to proceed on the following claims:
23   Count I - alleging retaliation and due process violations against Defendants Moore, Dugan,
24
25              1
                 Plaintiff is also no stranger to litigation and the court notes his involvement in the following civil rights lawsuits:
     Antonetti v. Neven, et al., 2:07-cv-00162-MMD-VCF; Antonetti v. Neven, et al., 2:08-cv-01020-APG-VCF; Antonetti v.
26
     Skolnick, 2:09-cv-02031-RLH-PAL; Antonetti v. Las Vegas, Nevada, Co. Clark, et al., 2:13-cv-00064-RFB-NJK;
     Antonetti v. Skolnick, et al., 3:10-cv-00158-LRH-WGC; Antonetti v. Obama, et al., 3:11-cv-00452-ECR-RAM;
27
     Antonetti v. Obama, et al., 3:11-cv-00548-LRH-WGC; Antonetti v. Foster, et al., 3:14-cv-00495-JAD-VPC; Antonetti v.
     McDaniels, et al., 3:16-cv-00396-MMD-WGC; Antonetti v. Filson, et al., 3:17-cv-00605-MMD-CBC; and Antonetti v. Cox,
28
     et al., 3:18-cv-00067-MMD-CBC.

                                                                     2
 1   Caseworker Sandoval, Fletcher, Baker, Byrnes, Gittere, Deal, McDaniels, Foster and Southworth;
 2   Count II - alleging retaliation against Defendants Sisco, McDaniels, Foster, Deal, Moore, Dugan,
 3   Caseworker Sandoval, Baker, Byrnes, Fletcher, Gittere, and Kerner; portion of Count II - alleging denial
 4   of access to the courts against Defendants Sisco, McDaniels, Foster, Deal, Moore, Dugan,
 5   Caseworker Sandoval, Baker, Byrnes, Fletcher, Gittere, Kerner, Williams, and Governor Sandoval;
 6   Count III - alleging retaliation against Defendants Boyd and Kerner; portion of Count III - alleging mail
 7   violations against Defendants McDaniels, Sisco, Foster, Deal, Baker, Byrnes, Fletcher, Gittere, Kerner,
 8   and Boyd; portion of Count IV - alleging retaliation against Defendants Boyd and Kerner; portion of
 9   Count IV - alleging mail violations against Defendants McDaniels, Foster, Deals, Sisco, Baker, Byrnes,
10   Fletcher, Gittere, Kerner, and Boyd; portions of Count V - alleging a First Amendment retaliation claim,
11   a First Amendment claim regarding mail and publications, and a Fourteenth Amendment equal
12   protection claim against Defendants Sergeant Boyd, Lester, Baker, Byrnes, McDaniels, Foster, Kerner,
13   Deal, Sisco, Fletcher, B. Williams, and Caseworker Sandoval; Count VI - alleging conditions of
14   confinement against Defendants McDaniels, Foster, Deal, Sisco, Baker, Byrnes, Fletcher, Gittere, and
15   Hampton; Count VII - alleging a due process claim and a retaliation claim against Defendants Ms. Boyd,
16   Sergeant Boyd, Kerner, Baker, Byrnes, Fletcher, McDaniels, Deal, Sisco, Foster, Williams, Southworth,
17   Moore, Gittere, Neven, Dudely, and Lester; Count VIII - alleging due process violations against
18   Defendants McDaniels, Foster, Deal, Sisco, Baker, Byrnes, Fletcher, Gittere, Southworth, and Moore;
19   Count X - alleging conditions of confinement violations against Defendants McDaniels, Foster, Deal,
20   Sisco, Williams, Baker, Byrnes, Fletcher, Gittere, and Southworth; Count XI - alleging due process
21   violations against Defendants McDaniels, Foster, Deal, and Sisco; and Count XII - alleging an Eighth
22   Amendment claim for deliberate indifference to serious medical needs, an Eighth Amendment failure
23   to protect claim, and a Fourteenth Amendment equal protection claim against Defendants McDaniels,
24   Neven, Foster, Sisco, Deal, B. Williams, Baker, Byrnes, Fletcher, Gittere, Caseworker Sandoval, Moore,
25   and Southworth. (ECF No. 15 at 23, 24.) Again, despite the numerosity of claims and Defendants, these
26   claims are not so complex that counsel needs to be appointed to prosecute them.
27           Similarly, with respect to the Terrell factors, Plaintiff has again failed to convince the court of
28   the likelihood of success on the merits of his claims. In fact, Plaintiff includes no discussion of the merits

                                                           3
 1   of any of his claims.
 2           While any pro se inmate such as Mr. Antonetti would likely benefit from services of counsel,
 3   that is not the standard this court must employ in determining whether counsel should be appointed.
 4   Wood v. Housewright, 900 F.2d 1332, 1335-1336 (9th Cir. 1990).
 5           The court does not have the power “to make coercive appointments of counsel." Mallard v. U. S.
 6   Dist. Ct., 490 US 296, 310 (1989). Thus, the court can appoint counsel only under exceptional
 7   circumstances. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) [cert den 130 S.Ct. 1282 (2010)].
 8   Plaintiff has not shown that the exceptional circumstances necessary for appointment of counsel are
 9   present in this case.
10           In the exercise of the court's discretion, it DENIES Plaintiff’s Motion for Appointment of
11   Counsel (ECF No. 50).
12           IT IS SO ORDERED.
13           DATED: May 10, 2019.
14
15
                                                           ____________________________________
16                                                         WILLIAM G. COBB
                                                           UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                       4
